



Exhibit 10.1


EXECUTION VERSION


AMENDMENT AND CONSENT TO RELEASE OF COLLATERAL (TERM LOAN
CREDIT AGREEMENT)


This AMENDMENT AND CONSENT TO RELEASE OF COLLATERAL (this “Consent”) is made as
of July 30, 2018, by and among CLECO CORPORATE HOLDINGS LLC (f/k/a CLECO
CORPORATION), a Louisiana limited liability company (the “Borrower”), the
LENDERS party hereto (the “Lenders”), and MIZUHO BANK, LTD., as administrative
agent (in such capacity, the “Administrative Agent”).
RECITALS
WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to
that certain Term Loan Credit Agreement, dated as of June 28, 2016 (as amended,
restated, supplemented or otherwise modified from time to time, the “Term Loan
Credit Agreement”);
WHEREAS, the Borrower, the Administrative Agent, Mizuho Bank, Ltd., in its
capacity as Intercreditor Agent (the “Intercreditor Agent”), Wells Fargo Bank,
N.A., in its capacity as Collateral Agent (the “Collateral Agent”), and each
other secured party from time to time party thereto, are parties to that certain
Collateral Agency and Intercreditor Agreement, dated as of April 13, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Pari Passu Intercreditor Agreement”);
WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent release the Liens encumbering the Collateral (as defined in the Pledge
Agreement, and hereinafter referred to as the “Released Collateral”) pursuant to
the Pledge Agreement, dated as of April 13, 2016, by the Borrower in favor of
the Collateral Agent (as amended, restated, supplemented or otherwise modified
from time to time, the “Pledge Agreement”), as security for the Lenders and the
Administrative Agent in their capacity as Secured Parties under, and as defined
in, the Pari Passu Intercreditor Agreement; and
WHEREAS, the Lenders and the Administrative Agent desire to release such Liens
over the Released Collateral on the terms and conditions set forth in this
Consent.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto agree as follows:
Article I.
DEFINITIONS


Section 1.1    Capitalized terms used and not otherwise specifically defined in
this Consent shall have the meanings given to such terms in the Term Loan Credit
Agreement.


Section 1.2    The rules of construction set forth in Section 1.03 of the Term
Loan Credit Agreement shall apply to this Consent and are hereby incorporated by
reference, mutatis mutandis, with the same force and effect as if fully set
forth in this Consent.


                
 
1
Cleco - Consent to Term Loan Credit Agreement

--------------------------------------------------------------------------------





Article II.
AMENDMENT AND CONSENT TO RELEASE OF COLLATERAL COLLATERAL


Section 2.1    On the Effective Date (as defined below), each of the Lenders and
the Administrative Agent hereby agrees that (a) the Liens granted in favor of
the Collateral Agent for the benefit of the Lenders and the Administrative Agent
as Secured Parties (as defined in the Pari Passu Intercreditor Agreement) under
the Pledge Agreement shall be automatically, absolutely, unconditionally,
irrevocably and forever discharged, terminated and released, such discharge,
termination and release to be without prejudice whatsoever to the Liens granted
in favor of the Collateral Agent under the Pledge Agreement for the benefit of
Secured Parties (as defined in the Pari Passu Intercreditor Agreement) other
than the Lenders and the Administrative Agent, and (b) the Lenders and
Administrative Agent shall cease to be Secured Parties (as defined in the Pari
Passu Intercreditor Agreement) under the Pledge Agreement.


Section 2.2    At any time and from time to time from and after the Effective
Date (as defined below), upon the written request and solely at the expense of
the Borrower, the Lenders hereby instruct the Administrative Agent to execute
and deliver (or to instruct the Collateral Agent or the Intercreditor Agent, as
applicable, to execute and deliver) all such releases, discharges, termination
statements, notices, certificates, instruments and documents and take such
further action as the Borrower may reasonably request to effectuate, evidence or
reflect of public record, the release of the security interests and Liens of the
Lenders and the Administrative Agent relating to the Released Collateral as
specifically referred to in this Consent.


Section 2.3    As of the Effective Date, subject to the terms and conditions set
forth herein, the Lenders, the Administrative Agent and the Borrower hereby
agree to amend the Term Loan Credit Agreement as follows:


(a)    the definition of “Applicable Margin” in Section 1.01 of the Term Loan
Credit Agreement is amended by deleting the word “secured” where it appears in
clauses (f) and (g) of such definition and replacing it with the word
“unsecured”;
(b)    the definition of “Applicable Rating” in Section 1.01 of the Term Loan
Credit Agreement is amended by deleting the word “secured” where it appears in
such definition and replacing it with the word “unsecured”;
(c)    the definition of “Senior Debt Rating” in Section 1.01 of the Term Loan
Credit Agreement is amended by deleting the word “secured” where it appears in
such definition and replacing it with the word “unsecured”; and
(d)    Section 5.13 of the Term Loan Credit Agreement is amended by deleting the
word “secured” where it appears in such provision and replacing it with the word
“unsecured”.
Section 2.4    As consideration for this Consent and the release of the security
interests and Liens of the Lenders and the Administrative Agent relating to the
Released


                
 
2
Cleco - Consent to Term Loan Credit Agreement

--------------------------------------------------------------------------------





Collateral as set forth herein, the Borrower will pay a fee to each Lender in an
amount equal to fifteen (15) basis points of such Lender’s Commitment as of the
Effective Date under the Term Loan Credit Agreement (collectively, the “Consent
Fee”).


Article III.
CONDITIONS TO EFFECTIVENESS
Section 3.1    This Consent shall become effective on and as of the date (the
“Effective Date”) on which each of the following conditions precedent shall have
been satisfied in full:


(a)    the Administrative Agent shall have received counterparts of this Consent
executed by the Borrower, all Lenders and the Administrative Agent;
(b)    the Borrower shall have paid the Consent Fee; and
(c)    the Administrative Agent and the Borrower shall have received a copy of
the certificate of the Borrower dated the Effective Date (the “Indenture
Collateral Release Certificate”), duly signed by the Borrower and the
Intercreditor Agent (as defined in the Pari Passu Intercreditor Agreement),
required to be delivered by the Borrower to Wells Fargo Bank, N.A., as trustee
(in such capacity, the “Trustee”), pursuant to Section 12.03(a) of that certain
Indenture, dated as of May 17, 2016 (as amended, restated, supplemented or
otherwise modified from time to time, the “Indenture”), to confirm that the
conditions set forth in Section 12.03(a) of the Indenture have been satisfied.
Article IV.
COVENANT


Section 4.1    The Borrower shall promptly, but no later than three Business
Days, after the Effective Date provide evidence reasonably satisfactory to the
Administrative Agent that the Borrower has delivered to the Trustee the
Indenture Collateral Release Certificate. The Borrower agrees and confirms that
failure to deliver the Indenture Collateral Release Certificate to the Trustee
in accordance with the preceding sentence shall constitute an immediate Event of
Default under the Term Loan Credit Agreement.


Article V.
REPRESENTATIONS AND WARRANTIES


Section 5.1    In order to induce each of the Lenders and the Administrative
Agent to provide this Consent, the Borrower represents and warrants as of the
date hereof and as of the Effective Date, which representations and warranties
shall survive the execution of this Consent and the Effective Date, that:


(a)    all necessary action on the part of the Borrower required to authorize
the execution, delivery and performance of this Consent has been duly and
effectively taken;


                
 
3
Cleco - Consent to Term Loan Credit Agreement

--------------------------------------------------------------------------------





(b)    the execution, delivery and performance of this Consent has been duly
authorized by all necessary action on the part of the Borrower, and this Consent
has been executed and delivered by the Borrower and constitutes the legal, valid
and binding obligations of the Borrower, enforceable against the Borrower in
accordance with the terms thereof, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws affecting the rights of creditors generally and subject to general
principles of equity (regardless of whether considered in equity or at law);
(c)    none of the execution, delivery or performance by the Borrower of this
Consent (i) violates, contravenes or conflicts with the terms of the Borrower’s
Constitutive Documents or (ii) violates or constitutes a default or requires
consent (except for such consents that have been obtained or are not required at
the date this representation is made or repeated) by the Borrower under any
material Governmental Rule applicable to the Borrower or any other material
contractual obligation to which the Borrower or any such Subsidiary is a party,
except for, with respect solely to clause (ii) hereof, for any defaults or
violations or consents that would not reasonably be expected to result in a
Material Adverse Effect;
(d)    after giving effect to this Consent, no Indebtedness of the Borrower will
be secured by the Released Collateral, other than the Indebtedness issued
pursuant to the Indenture; and
(e)    no Default or Event of Default has occurred and is continuing.
Article VI.
GENERAL PROVISIONS


Section 6.1    Reference to the Effect on the Financing Documents.


(a)    On and after the Effective Date, each reference in the Term Loan Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Term Loan Credit Agreement, and each reference in each other
Financing Document to “the Term Loan Credit Agreement”, “Credit Agreement”,
“thereunder”, “thereof” or words of like import referring to the Term Loan
Credit Agreement, shall mean and be a reference to the Term Loan Credit
Agreement, as amended by this Consent.
(b)    Except as specifically provided above, all of the terms and provisions of
the Term Loan Credit Agreement and all other Financing Documents are and shall
remain in full force and effect and are hereby ratified and confirmed.
(c)    The execution, delivery and effectiveness of this Consent shall not,
except as expressly provided herein, operate as a waiver or amendment of any
right, power or remedy of the Lenders or the Administrative Agent under any of
the Financing


                
 
4
Cleco - Consent to Term Loan Credit Agreement

--------------------------------------------------------------------------------





Documents, nor constitute a waiver or amendment of any other provision of any of
the Financing Documents or for any purpose except as expressly set forth herein.
(d)    This Consent is a Financing Document.
Section 6.2    No Oral Modification. This Consent may not be amended,
supplemented, modified or waived, except in accordance with the Financing
Documents.


Section 6.3    Binding Upon Successors and Assigns. This Consent shall inure to
the benefit of, and shall be binding upon, the parties hereto and their
respective successors and permitted assigns under the Financing Documents.


Section 6.4    Execution in Counterparts. This Consent may be executed in
several counterparts, each of which is an original (and by different parties
hereto in different counterparts), but all of which together constitute one and
the same agreement. This Consent and the other Financing Documents constitute
the entire contract among the parties relating to the subject matter hereof and
supersedes any and all previous agreement and understanding, oral or written,
relating to the subject matter hereof. Delivery of an executed counterpart of a
signature page of this Consent by facsimile or other electronic imaging means
(e.g. “pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Consent.


Section 6.5    Notices; Applicable Law and Jurisdiction. The provisions set
forth in Sections 9.01 (Notices), 9.02 (Waivers; Amendments), 9.03 (Expenses;
Indemnity; Damage Waiver), 9.05 (Survival), 9.07 (Severability), 9.09 (Governing
Law; Jurisdiction; Consent to Service of Process), 9.10 (WAIVER OF JURY TRIAL),
9.11 (Headings) and 9.12 (Confidentiality) of the Term Loan Credit Agreement
shall apply to this Consent and are hereby incorporated by reference, mutatis
mutandis, with the same force and effect as if fully set forth in this Consent
(and as if each reference to “this Agreement” were a reference to this Consent).


Section 6.6    Instruction to Administrative Agent. The Lenders hereby instruct
the Administrative Agent to direct the Intercreditor Agent and the Collateral
Agent under the Pari Passu Intercreditor Agreement to execute and deliver
Amendment No. 1 to the Pari Passu Intercreditor Agreement in substantially the
form attached hereto as Exhibit A.


[Signature Pages Follow]


                
 
5
Cleco - Consent to Term Loan Credit Agreement

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Consent has been executed by the undersigned as of the
date first set forth above.
CLECO CORPORATE HOLDINGS LLC,
as Borrower
 
 
 
 
 
 
By
/s/ Terry L. Taylor
 
Name:
Terry L. Taylor
 
Title:
Chief Financial Officer
 
 
 
 
By
/s/ Julia E. Callis
 
Name:
Julia E. Callis
 
Title:
Chief Compliance Officer & General Counsel
 





Signature Page to Consent to the Release of Collateral (Term Loan Credit
Agreement)

--------------------------------------------------------------------------------





CANADIAN IMPERIAL BANK OF
COMMERCE, NEW YORK BRANCH,
as a Lender
 
 
 
 
 
 
By:
/s/ Anju Abraham
 
Name:
Anju Abraham
 
Title:
Authorized Signatory
 
 
 
 
By:
/s/ Gordon R. Eadon
 
Name:
Gordon R. Eadon
 
Title:
Authorized Signatory
 





Signature Page to Consent to the Release of Collateral (Term Loan Credit
Agreement)

--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A.,
as a Lender
 
 
 
 
 
 
By:
/s/ Helen D. Davis
 
Name:
Helen D. Davis
 
Title:
Executive Director
 





Signature Page to Consent to the Release of Collateral (Term Loan Credit
Agreement)

--------------------------------------------------------------------------------





MIZUHO BANK, LTD.,
as a Lender
 
 
 
 
 
 
By:
/s/ Tracy Rahn
 
Name:
Tracy Rahn
 
Title:
Authorized Signatory
 





Signature Page to Consent to the Release of Collateral (Term Loan Credit
Agreement)

--------------------------------------------------------------------------------





REGIONS BANK,
as a Lender
 
 
 
 
 
 
By:
/s/ Brian Walsh
 
Name:
Brian Walsh
 
Title:
Director
 





Signature Page to Consent to the Release of Collateral (Term Loan Credit
Agreement)

--------------------------------------------------------------------------------





SUMITOMO MITSUI BANKING CORPORATION,
as a Lender
 
 
 
 
 
 
By:
/s/ James D. Weinstein
 
Name:
James D. Weinstein
 
Title:
Managing Director
 





Signature Page to Consent to the Release of Collateral (Term Loan Credit
Agreement)

--------------------------------------------------------------------------------





THE BANK OF NOVA SCOTIA,
as a Lender


 
 
 
 
 
 
By:
/s/ David Dewar
 
Name:
David Dewar
 
Title:
Director
 





Signature Page to Consent to the Release of Collateral (Term Loan Credit
Agreement)

--------------------------------------------------------------------------------





WELLS FARGO BANK, N.A.,
as a Lender


 
 
 
 
 
 
By:
/s/ Jesse Tannuzzo
 
Name:
Jesse Tannuzzo
 
Title:
Vice President
 



Signature Page to Consent to the Release of Collateral (Term Loan Credit
Agreement)

--------------------------------------------------------------------------------





MIZUHO BANK, LTD.,
as Administrative Agent


 
 
 
 
 
 
By:
/s/ Tracy Rahn
 
Name:
Tracy Rahn
 
Title:
Authorized Signatory
 





Signature Page to Consent to the Release of Collateral (Term Loan Credit
Agreement)

--------------------------------------------------------------------------------






Exhibit A
Amendment No. 1 to Pari Passu Intercreditor Agreement
[Attached]




Exhibit A to Consent to the Release of Collateral (Term Loan Credit Agreement)